PER CURIAM.
Drew C. Hartley petitions this court for a writ of mandamus, seeking an order which would compel the Clerk of Court for Union County to serve process on three individual defendants in his 42 U.S.C. §§ 1983 and 1985 action. However, the Florida Department of Corrections, which was served, moved to dismiss the complaint. The trial court found that the complaint was barred by the statute of limitations and entered a final order of dismissal with prejudice as to all defendants. That final order is currently on appeal in case number 1D12-0847. The remaining defendants need not be served in light of the dismissal of the complaint, unless the final order is overturned. Accordingly, the petition for writ of mandamus is dismissed as moot.
BENTON, C.J., PADOYANO and MARSTILLER, JJ., concur.